Exhibit 10.1
 
CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (as amended, restated or otherwise modified from time to
time, this “Agreement”) is entered into as of April 20, 2011 (the “Closing
Date”), by and between WILHELMINA INTERNATIONAL, INC., a Delaware corporation
(“Borrower”) and AMEGY BANK NATIONAL ASSOCIATION (“Bank”).
 
RECITALS
 
Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:
 
ARTICLE I.
 
CREDIT TERMS
 
SECTION 1.1.                         LINE OF CREDIT.
 
(a)           Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including February 28, 2012 not to exceed at any time the aggregate
principal amount of Five Hundred Thousand Dollars ($500,000.00) (“Line of
Credit”), the proceeds of which shall be used (i) to pay fees and expenses
incurred in connection with this Agreement and the transaction contemplated
hereby, (ii) to pay in full that certain promissory note dated December 31, 2009
in the original principal amount of $1,750,000.00 executed by Borrower and
payable to Dieter Esch, as amended, renewed and extended pursuant to Amendment
to Promissory Note dated December 10, 2010 and (iii) for working capital and
other general business purposes of Borrower.  Borrower’s obligation to repay
advances under the Line of Credit shall be evidenced by a promissory note dated
of even date herewith (as such promissory note may be amended, restated,
refinanced or otherwise modified from time to time, “Line of Credit Note”), all
terms of which are incorporated herein by this reference.
 
(b)           Limitation on Borrowings.  Outstanding borrowings under the Line
of Credit, to a maximum of the principal amount set forth above, shall not at
any time exceed the then-current borrowing base (the “Borrowing Base”) equal to
the following amount as determined in good faith by Bank based upon a Borrowing
Base Certificate (herein so called) in the form of Exhibit A attached hereto and
incorporated herein by reference or in such other form as may be acceptable to
Bank and such other information as Bank may consider relevant to such
determination: the lesser of (i) $500,000.00 or (ii) an amount equal to eighty
percent (80.0%) of the aggregate value of Borrower’s Eligible Accounts
Receivable, (which lesser amount, as of any date of determination, is
hereinafter called the “Borrowing Base Amount”).  All of the foregoing shall be
determined by Bank upon receipt and review of all collateral reports required
hereunder and such other documents and collateral information as Bank may from
time to time reasonably require.  Borrower acknowledges that the Borrowing Base
was established by Bank with the understanding that, among other items, the
aggregate of all returns, rebates, discounts, credits and allowances for the
immediately preceding three (3) months at all times shall be less than five
percent (5%) of Borrower’s aggregate gross sales for said period.  If such
dilution of Borrower’s accounts for the immediately preceding three (3) months
at any time exceeds five percent (5%) of Borrower’s aggregate gross sales for
said period, or if there at any time exists any other matters, events,
conditions or contingencies which Bank reasonably believes may affect payment of
any portion of any Borrower’s accounts, Bank, in its sole discretion, may reduce
the foregoing advance rate against Eligible Accounts Receivable to a percentage
appropriate to reflect such additional dilution and/or establish additional
reserves against Borrowers’ Eligible Accounts Receivable.
 
 
1

--------------------------------------------------------------------------------

 
 
As used herein, “Eligible Accounts Receivable” shall mean and consist solely of
trade accounts created in the ordinary course of Borrower’s business, upon which
Borrower’s right to receive payment is absolute and not contingent upon the
fulfillment of any condition whatsoever, and in which Bank has a perfected
security interest of first priority, and shall not include:
 
(i)           any account which is unpaid more than ninety (90) days past the
initial invoice date therefor;
 
(ii)          that portion of any account for which there exists any right of
setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim has been asserted;
 
(iii)         any account which represents an obligation of any state or
municipal government or of the United States government or any political
subdivision thereof;
 
(iv)        any account which represents an obligation of an account debtor
located in a foreign country;
 
(v)         any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, an employee, affiliate, partner,
member, parent or subsidiary of Borrower;
 
(vi)         that portion of any account, which represents interim or progress
billings or retention rights on the part of the account debtor;
 
(vii)       any account which represents an obligation of any account debtor
when twenty percent (20%) or more of Borrower’s accounts from such account
debtor are not eligible pursuant to (i) above;
 
(viii)      that portion of any account from an account debtor which represents
the amount by which such Borrower’s total accounts from said account debtor
exceeds twenty percent (20%) of Borrower’s total accounts; or
 
(ix)         any account deemed ineligible by Bank when Bank, in its sole
discretion, deems the creditworthiness or financial condition of the account
debtor, or the industry in which the account debtor is engaged, to be
unsatisfactory.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that (i) the total outstanding borrowings under the Line of Credit shall not at
any time exceed the maximum principal amount available thereunder, as set forth
above.  If at any time the total outstanding borrowings under the Line of Credit
exceed the then Current Borrowing Base Amount, then Borrower shall immediately
repay the amount of such excess.
 
SECTION 1.2.                         INTEREST/FEES.
 
(a)           Interest.  The outstanding principal balance of each credit
subject hereto shall bear interest from the date such advance is made to the
date such amount is fully repaid by Borrower, at the rate of interest set forth
in the Line of Credit Note.
 
(b)           Computation and Payment.  Interest shall be computed on the basis
of a 360-day year, actual days elapsed, unless such calculation would result in
a usurious rate, in which case interest shall be computed on the basis of a
365/366-day year, as the case may be, actual days elapsed. Interest shall be
payable at the times and place set forth in each promissory note or other
instrument or document required hereby.
 
SECTION 1.3.                         COLLECTION OF PAYMENTS.  Borrower
authorizes Bank to collect all principal, interest and fees due under this
Agreement, the Line of Credit Note, or any other Loan Document by charging
Borrower’s deposit account with Bank, or any deposit account maintained by
Borrower with Bank, for the full amount thereof. Should there be insufficient
funds in any such deposit account to pay all such sums when due, the full amount
of such deficiency shall be immediately due and payable by Borrower.
 
SECTION 1.4.                         COLLATERAL AND GUARANTIES.
 
As security for all indebtedness and other obligations of Borrower to Bank (a)
Borrower and each direct or indirect subsidiary of Borrower (each a “Loan Party”
and collectively, the “Loan Parties”), pursuant to a security agreement in form
and substance satisfactory to Bank (the “Security Agreement”), shall grant to
Bank a perfected, first priority security interest in all of their respective
personal property (the “Collateral”), including, without limitation, accounts
receivable, inventory, equipment, cash and deposit accounts and (b) each
subsidiary of Borrower shall unconditionally guarantee the payment and
performance of the Obligations, when due, pursuant to one or more guaranty
agreements, in form and substance satisfactory to Bank (the “Guaranty
Agreements”).  Notwithstanding the foregoing or anything to the contrary set
forth herein or any other Loan Document, (1) all intellectual property
(including, but not limited to, names, marks and logos and associated
applications or registrations) and (2) all stock or equity interests, in each
subsidiary or joint venture of Borrower, or other investment property or
securities, shall in each case be excluded from the Collateral.
 
All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, guaranty agreements, financing statements, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  Borrower shall pay to Bank promptly upon demand the full
amount of all charges, costs and expenses (to include fees paid to third
parties), expended or incurred by Bank in connection with any of the foregoing
security, including without limitation, filing and recording fees and costs of
appraisals and audits.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all indebtedness and obligations of Borrowers to
Bank subject to this Agreement.
 
SECTION 2.1.                         LEGAL STATUS; POWER AND AUTHORITY.  Each
Loan Party is duly organized and existing and in good standing under the laws of
the State of its incorporation or formation, and is qualified or licensed to do
business (and is in good standing as a foreign entity, if applicable) in all
jurisdictions in which such qualification or licensing is required or in which
the failure to so qualify or to be so licensed could have a material adverse
effect on such Loan Party.  Each Loan Party has all requisite power and
authority to conduct its business as presently conducted and proposed to be
conducted, to own its properties and to execute and deliver, and to perform all
of its obligations under, the Loan Documents to which it is a party.
 
SECTION 2.2.                         AUTHORIZATION AND VALIDITY.  This
Agreement, the Line of Credit Note, the Security Agreement, the Guaranty
Agreements, and each other promissory note, contract, instrument and other
document required hereby or at any time hereafter delivered to Bank in
connection herewith (collectively, as may be amended, restated, refinanced or
otherwise modified from time to time, the “Loan Documents”) have been duly
authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of each Loan Party or the party which executes the same, enforceable
in accordance with their respective terms.
 
SECTION 2.3.                         NO VIOLATION.  The execution, delivery and
performance by each Loan Party of each of the Loan Documents to which it is a
party do not and will not (a) violate any provision of any law or regulation,
(b) contravene any provision of the organizational documents of such Loan Party,
(c) result in any breach of or default under any contract, obligation, indenture
or other instrument to which such Loan Party is a party or by which such Loan
Party or its property may be bound, (d) result in, or require, the creation or
imposition of any lien or security interest upon or with respect to any of the
properties now owned or hereafter acquired by any Loan Party, other than the
liens and security interests in favor of Bank, or (e) require any consent or
approval of any Person (except as has been already fully obtained).
 
SECTION 2.4.                         LITIGATION.  As of the Closing Date, there
are no pending, or to Borrower’s knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency which would reasonably be expected to
have a material adverse effect on the financial condition or operation of any
Loan Party.
 
SECTION 2.5.                         CORRECTNESS OF FINANCIAL STATEMENT.  The
annual financial statements of the Loan Parties dated as of, or for the period
ended, September 30, 2010, and all interim financial statements delivered to
Bank since said date, true copies of which have been delivered by Borrower to
Bank prior to the Closing Date, (a) are complete and correct and present fairly
in all material respects the financial condition of the Loan Parties, (b)
disclose all liabilities of the Loan Parties that are required to be reflected
or reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) have been prepared in
accordance with generally accepted accounting principles consistently
applied.  Since the dates of such financial statements there has been no
material adverse change in the financial condition of any Loan Party, nor has
any Loan Party mortgaged, pledged, granted a security interest in or otherwise
encumbered any of its assets or properties except in favor of Bank or as
otherwise permitted by Bank in writing.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.6.                         INCOME TAX RETURNS.  Each Loan Party has
paid its taxes when due, other than taxes which are being contested in good
faith by appropriate proceedings diligently conducted for which adequate
reserves have been established and with respect to which no tax lien has been
filed.  Each Loan Party has filed all federal, state and local tax returns
which, to its knowledge, are required to be filed.  As of the Closing Date,
Borrower has no knowledge of any pending assessments or adjustments of the
income tax of any Loan Party payable with respect to any year.
 
SECTION 2.7.                         NO SUBORDINATION.  There is no agreement,
indenture, contract or instrument to which any Loan Party is a party or by which
any Loan Party may be bound that requires the subordination in right of payment
of any Loan Party’s indebtedness or obligations subject to this Agreement to any
other indebtedness or obligation of any Loan Party.
 
SECTION 2.8.                         PERMITS, FRANCHISES.  Each Loan Party
possesses, and will hereafter possess, all permits, consents, approvals,
franchises and licenses required and rights to all trademarks, trade names,
patents, and fictitious names, if any, necessary to enable it to conduct the
business in which it is now engaged in compliance with applicable law, except to
the extent that failure to possess such rights could not reasonably be expected
to have a material adverse effect on the financial condition or business of any
Loan Party.
 
SECTION 2.9.                         ERISA.  Each Loan Party is in compliance in
all material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); no Loan Party has violated any provision of any defined employee
pension benefit plan (as defined in ERISA) maintained or contributed to by such
Loan Party (each, a “Plan”); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by any Loan Party;
each Loan Party has met its minimum funding requirements under ERISA with
respect to each Plan; and each Plan will be able to fulfill its benefit
obligations as they come due in accordance with the Plan documents and under
generally accepted accounting principles.
 
SECTION 2.10.                       OTHER OBLIGATIONS.  As of the Closing Date,
no Loan Party is in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract, instrument
or obligation.  As of the Closing Date, except for the terms of the Purchase
Agreement dated August 25, 2008, covering the acquisition of Wilhelmina
International, Ltd., and its affiliates by Borrower, no Loan Party is a party to
any agreement or subject to any contractual restriction which could reasonably
be expected to materially and adversely affect it, its property or its business.
 
SECTION 2.11.                       ENVIRONMENTAL MATTERS.  As of the Closing
Date, each Loan Party is in compliance in all material respects with all
applicable federal or state environmental, hazardous waste, health and safety
statutes, and any rules or regulations adopted pursuant thereto, which govern or
affect any of a Loan Party’s operations and/or properties, including without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, the Superfund Amendments and Reauthorization Act of 1986, the
Federal Resource Conservation and Recovery Act of 1976, and the Federal Toxic
Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time.  None of the operations of any Loan Party is the
subject of any federal or state investigation evaluating whether any remedial
action involving any material expenditure is needed to respond to a release of
any toxic or hazardous waste or substance into the environment.  No Loan Party
has a material contingent liability in connection with any release of any toxic
or hazardous waste or substance into the environment.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.12.                       INTELLECTUAL PROPERTY.  The Loan Parties own
the intellectual property that is material to the conduct of its business.
 
SECTION 2.13.                       SUBSIDIARIES.  Borrower has no subsidiaries
other than those disclosed on Schedule 2.13.
 
SECTION 2.14.                       SUBMISSIONS TO BANK.  All financial and
other information provided to Bank by or on behalf of the Loan Parties (or any
one of them) in connection with this Agreement, any Loan Document or the
transactions contemplated herein or thereby (a) is true and correct in all
material respects, (b) does not omit any material fact necessary to make such
information not misleading, and (c) as to projections, valuations or pro-forma
financial statements, present a good faith opinion as to such projections,
valuations and pro-forma condition and results based upon reasonable
assumptions, but with no representation or warranty as to the achievement of
such results.
 
SECTION 2.15.                       SOLVENCY.  Each Loan Party is (both
immediately prior to the Closing Date and immediately after giving effect to the
making of all loans and advances to be made on the Closing Date, the execution
and delivery of the Loan Documents and the granting of security interests and
liens to Bank thereunder and the consummation of all other transactions
contemplated hereunder to occur on or before the Closing Date), individually and
together with its subsidiaries on a consolidated basis, Solvent.  For purposes
hereof, “Solvent” means, with respect to any Loan Party on any date of
determination, that on such date (a) the fair value of the property of such Loan
Party is greater than the total amount of liabilities, including contingent
liabilities, of such Loan Party, (b) the present fair salable value of the
assets of such Loan Party is not less than the amount that will be required to
pay the probable liability of such Loan Party on its debts as they become
absolute and matured, (c) such Loan Party does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Loan Party’s
ability to pay such debts and liabilities as they mature, (d) such Loan Party is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Loan Party’s property would constitute an
unreasonably small capital, and (e) such Loan Party is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
 
ARTICLE III.
CONDITIONS
 
SECTION 3.1.                         CONDITIONS OF INITIAL EXTENSION OF
CREDIT.  The obligation of Bank to extend any credit contemplated by this
Agreement is subject to the fulfillment to Bank’s satisfaction of all of the
following conditions:
 
(a)           Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed by each party
thereto:
 
(i)           this Agreement and each promissory note required hereby,
 
(ii)          the Security Agreement, together with appropriate UCC-1 Financing
Statements,
 
(iii)         the Guaranty Agreements,
 
(iv)        a Borrowing Base Certificate dated as of the Closing Date and
determined based upon reasonably current information,
 
(v)         an officer’s certificate executed by the secretary of each Loan
Party attaching true, correct and complete copies of the organizational
documents of each Loan Party, resolutions of the board of directors or other
governing body of each Loan Party authorizing its entering into the Loan
Documents to which it is a party and the transactions contemplated thereby and
certificates evidencing each Loan Party’s existence and good standing in its
state of incorporation and in each other jurisdiction in which such Loan Party
conducts business, and
 
(vi)        such other documents as Bank may require under any other Section of
this Agreement.
 
(c)           Financial Condition.  There shall have been no material adverse
change, as reasonably determined by Bank, in the financial condition or business
of any Loan Party hereunder, nor any material decline, as reasonably determined
by Bank, in the market value of any collateral required hereunder or a
substantial or material portion of the assets of any Loan Party.
 
(d)           Insurance.  Borrower shall have delivered to Bank evidence of
insurance coverage on all of the property of each Loan Party, in form,
substance, amounts, covering risks and issued by companies reasonably
satisfactory to Bank, and where required by Bank, with loss payable endorsements
in favor of Bank.
 
(e)           Pay-Off Letters, Releases of Liens and UCC-3 Termination
Statements.  Borrower shall have delivered to Bank appropriate pay-off letters,
releases of liens and UCC-3 termination statements executed by such Persons as
Lender may deem necessary to insure Bank’s first priority security interest in
and to the Collateral; and
 
(f)           Payment of Fees.  Borrower shall have paid to Bank all fees and
other expenses incurred by Bank in connection with this transaction, including,
without limitation, costs of appraisals, collateral examination expenses and
reasonable legal fees of counsel to Bank.
 
The parties understand and agree that the closing of the facility hereunder may
pre-date the timing of any initial extension of credit hereunder, which shall be
subject to satisfaction of the foregoing conditions and the conditions set forth
in Section 3.2 below or, if all such conditions are satisfied or waived by the
Bank, be determined at the election of Borrower.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 3.2.                         CONDITIONS OF EACH EXTENSION OF
CREDIT.  The obligation of Bank to make each extension of credit requested by
Borrower hereunder shall be subject to the fulfillment to Bank’s satisfaction of
each of the following conditions:
 
(a)           Compliance.  The representations and warranties contained herein
and in each of the other Loan Documents shall be true on and as of the date of
the signing of this Agreement and on the date of each extension of credit by
Bank pursuant hereto, with the same effect as though such representations and
warranties had been made on and as of each such date (except that
representations and warranties which are made only as of a specific date or
dates shall be true on and as of such date or dates), and on each such date, no
Event of Default as defined herein, and no condition, event or act which with
the giving of notice or the passage of time or both would constitute such an
Event of Default (a “Default”), shall have occurred and be continuing or shall
exist.
 
(b)           No Material Adverse Change.  Since September 30, 2010, there shall
have been no material adverse change, as reasonably determined by Bank, in the
financial condition or business of any Loan Party, nor any material decline, as
reasonably determined by Bank, in the market value of any collateral required
hereunder or a substantial or material portion of the assets of any Loan Party.
 
(c)           Documentation.  Bank shall have received all additional documents
which may be required in connection with such extension of credit.
 
ARTICLE IV.
AFFIRMATIVE COVENANTS
 
So long as Bank remains committed to extend credit to Borrower pursuant hereto,
or any liabilities (whether direct or contingent, liquidated or unliquidated) of
any Loan Party to Bank under any of the Loan Documents remain outstanding, and
until payment in full of all obligations of each Loan Party subject hereto, and
unless Bank otherwise consents in writing:
 
SECTION 4.1.                         PUNCTUAL PAYMENTS.  Borrower shall
punctually pay all principal, interest, fees or other indebtedness, obligations
or liabilities due under any of the Loan Documents at the times and place and in
the manner specified therein, and immediately upon demand by Bank, the amount by
which the outstanding principal balance of any credit subject hereto at any time
exceeds any limitation on borrowings applicable thereto.
 
SECTION 4.2.                         ACCOUNTING RECORDS.  Each Loan Party shall
maintain adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of such Loan
Party.  Each such inspection, audit and examination shall be made at Borrower’s
expense.
 
SECTION 4.3.                         FINANCIAL STATEMENTS.  Borrower shall
provide to Bank all of the following, in form and detail satisfactory to Bank:
 
(a)           not later than 90 days after and as of the end of each fiscal year
of Borrower, financial statements of the Loan Parties, to include a balance
sheet and statements of income, cash flow and shareholders’ equity, prepared on
a consolidated basis in accordance with generally accepted accounting principles
by certified public accountants of recognized standing acceptable to Bank and
audited on an unqualified basis.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           not later than 45 days after and as of the end of each fiscal
quarter of Borrower, financial statements of the Loan Parties, to include a
balance sheet and statements of income, cash flow and shareholders’ equity,
prepared on a consolidated basis in accordance with generally accepted
accounting principles (subject to normal year-end adjustments and the absence of
footnotes);
 
(c)           not later than 30 days after the end of each calendar month, a
balance sheet and statement of income of the Loan Parties, on a consolidated
basis, in accordance with generally accepted accounting principles (subject to
normal year-end adjustments and the absence of footnotes;
 
(d)           (i) not later than 30 days after and as of the end of each
calendar month, a Borrowing Base Certificate, an aged listing of accounts
receivable and accounts payable, and a reconciliation of accounts, and (ii) not
later than each December 31st and June 30th after the Closing Date, a list of
the names and addresses of each Loan Party’s account debtors;
 
(e)           contemporaneously with each annual, quarterly and monthly
financial statement of the Loan Parties required hereby, a certificate of the or
chief financial officer or treasurer of Borrower that said financial statements
are accurate in all material respects and that there exists no Event of Default
nor any condition, act or event which with the giving of notice or the passage
of time or both would constitute an Event of Default and containing
calculations, in reasonable detail, of the financial covenants contained in
Section 4.9;
 
(f)           within 30 days of after the filing thereof with the Internal
Revenue Service, executed copies of the annual tax returns of each Loan Party;
and
 
(g)           from time to time such other information as Bank may reasonably
request.
 
SECTION 4.4.                         COMPLIANCE.  Each Loan Party shall preserve
and maintain all licenses, permits, governmental approvals, rights, privileges
and franchises necessary for the conduct of its business; and comply with the
provisions of all documents pursuant to which such Loan Party is organized
and/or which govern such Loan Party’s continued existence and with the
requirements of all laws, rules, regulations and orders of any governmental
authority applicable to such Loan Party and/or its business to the extent that
failure to so comply could reasonably be expected to have a material adverse
effect on the financial condition or business of any Loan Party.
 
SECTION 4.5.                         INSURANCE.  Each Loan Party shall maintain
and keep in force, for each business in which such Loan Party is engaged,
insurance of the types and in amounts customarily carried in similar lines of
business, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts reasonably satisfactory to Bank,
and deliver to Bank from time to time at Bank’s request schedules setting forth
all insurance then in effect.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 4.6.                         FACILITIES.  Each Loan Party shall keep all
properties useful or necessary to such Loan Party’s business in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be appropriately maintained
consistent with sound business practices.
 
SECTION 4.7.                         TAXES AND OTHER LIABILITIES.  Each Loan
Party shall pay and discharge when due any and all indebtedness, obligations,
assessments and taxes, both real or personal, including without limitation
federal and state income taxes and state and local property taxes and
assessments, except (a) as such Loan Party may in good faith contest or as to
which a bona fide dispute may arise, and (b) for which such Loan Party has made
provision, to Bank’s reasonable satisfaction, for eventual payment thereof in
the event such Loan Party is obligated to make such payment.
 
SECTION 4.8.                         LITIGATION.  Borrower shall, within
forty-five (45) days after the end of each fiscal quarter of Borrower, provide
Bank with a listing of all litigation pending or threatened in writing against
any Loan Party with a claim in excess of $250,000.00.
 
SECTION 4.9.                         FINANCIAL CONDITION, ETC.  The Loan Parties
shall maintain their financial condition and/or results of operations (as
applicable) on a consolidated basis as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein).
 
(a)           Minimum Net Worth.  Minimum Net Worth of not less than
$20,000.000.00 on a quarterly basis, determined as of each fiscal quarter end.
 
For purposes hereof the following terms shall have the meanings indicated:
 
“Minimum Net Worth” means, with respect to the Loan Parties as of the date of
calculation, the Total Assets of the Loan Parties minus the Total Liabilities of
the Loan Parties.
 
“Total Assets” means, with the respect to the Loan Parties as of the date of
calculation, all assets (both current and non-current) which in conformity with
generally accepted accounting principles, would be included as assets on a
consolidated balance sheet of the Loan Parties.
 
“Total Liabilities” means, with respect to the Loan Parties as of the date of
calculation, all amounts which in conformity with generally accepted accounting,
would be included as liabilities on a consolidated balance sheet of the Loan
Parties.
 
(b)           Fixed Charge Coverage Ratio.  Fixed Charge Coverage Ratio not less
than 1.5 to 1.0 tested at the end of each fiscal quarter of Borrower.
 
For purposes hereof the following terms shall have the meanings indicated:
 
“Cash Interest Expense” means, with respect to the Loan Parties for any period,
total interest expense in respect of all outstanding debt actually paid or that
is payable to such person during such period.
 
 
10

--------------------------------------------------------------------------------

 
 
“Debt Service” means, with respect to the Loan Parties for any period, the sum
of all regularly scheduled principal payments and all Cash Interest Expense that
are paid or payable during such period in respect of all debt of such persons.
 
“EBITDA” means, with respect to the Loan Parties for any period (a) net income
determined in accordance with generally accepted accounting principles for such
period, plus (b) to the extent deducted in the calculation of net income,
interest expense, income taxes, depreciation, and amortization, less (c)
extraordinary, non-recurring items of revenues which Bank elects to exclude from
net income, in the exercise of its sole discretion.
 
“Fixed Charge Coverage Ratio” means, with respect to the Loan Parties and on the
date of calculation, the ratio of (a) EBITDA minus (i) non-financed capital
expenditures minus (ii) dividends, minus (iii) amounts paid by Borrower to
purchase or acquire any of its equity interest in each case determined for the
12-month period then ending to (b) the sum of (i) Debt Service plus (ii) cash
taxes.
 
SECTION 4.10.                       NOTICE TO BANK.  Borrower shall promptly
(but in no event more than five (5) Business Days after the occurrence of each
such event or matter) give written notice to Bank in reasonable detail of: (a)
the occurrence of any Event of Default, or any condition, event or act which
with the giving of notice or the passage of time or both would constitute an
Event of Default; (b) any change in the name or the organizational structure of
any Loan Party; (c) the occurrence and nature of any Reportable Event or
Prohibited Transaction, each as defined in ERISA, or any funding deficiency with
respect to any Plan; or (d) except for such policies as are replaced with
materially equivalent coverage, any termination or cancellation of any insurance
policy which any Loan Party is required to maintain, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting any Loan Party’s property in excess of an
aggregate of $250,000.00 for all the Loan Parties.
 
SECTION 4.11.                       DEPOSIT ACCOUNTS.  Each Loan Party shall
maintain all of its deposit accounts and other bank accounts with Bank, except
the Loan Parties may maintain deposit accounts at other banks for working
capital purposes provided, that the aggregate amount of all such accounts does
not exceed $200,000.00 at any time.
 
SECTION 4.12.                       PATRIOT ACT.  Borrower shall (a) ensure that
no Person having legal or beneficial title to an ownership interest in any Loan
Party or a right to acquire such an interest shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the Office of Foreign Assets Control (“OFAC”), the Department of the Treasury
or included in any executive orders, (b) not use or permit the use of proceeds
of the loans or advances to be made by Bank to Borrower hereunder, or any other
financial accommodation from Bank to Borrower or any other Loan Party to violate
any of the foreign asset control regulations of OFAC or other applicable law,
(c) comply with all applicable Bank Secrecy Act laws and regulations, as amended
from time to time, and (d) otherwise comply with the USA Patriot Act as required
by federal law and Bank’s policies and practices.
 
SECTION 4.13.                       FURTHER ASSURANCES.  Promptly upon the
reasonable request of Bank, Borrower shall (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, which Bank deems in its
reasonable judgment to be material, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as Bank may
reasonably request from time to time in order to (i) carry out more effectively
the purposes of this Agreement and the other Loan Documents, (ii) perfect and
maintain the validity, effectiveness and priority (as applicable) of this
Agreement and any of the other Loan Documents and any of the security interests
and liens intended to be created thereunder and (iii) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the Bank
the rights and remedies granted or now or hereafter intended to be granted to
Bank under this Agreement or any other Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
is or is to be a party.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 4.14.                       ADDITIONAL LOAN PARTIES.  Borrower shall
provide Bank with at least thirty (30) days prior written notice of any Person
becoming a direct or indirect subsidiary of Borrower, and promptly thereafter
(and any event within ten (10) days) cause such Person to (a) become a Loan
Party by executing and delivering to Bank a Guaranty Agreement, in substantially
the form of Guaranty Agreements executed on the Closing Date, (b) execute and
deliver a Security Agreement in substantially the form of Security Agreement
executed by Borrower and the other parties on the Closing Date and take all
actions required by Bank to grant to Bank a perfected first priority security
interest in the property covered by such Security Agreement, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be requested by Bank, and (c) deliver to Bank such other documents and
instruments as Bank may require.
 
ARTICLE V.
NEGATIVE COVENANTS
 
So long as Bank remains committed to extend credit to Borrower pursuant hereto,
or any liabilities (whether direct or contingent, liquidated or unliquidated) of
any Loan Party to Bank under any of the Loan Documents remain outstanding, and
until payment in full of all indebtedness and obligations of each Loan Party
subject hereto, and unless Bank otherwise consents in writing:
 
SECTION 5.1.                         USE OF FUNDS.  Borrower shall not use any
of the proceeds of any credit extended hereunder except for the purposes stated
in Article I hereof.
 
SECTION 5.2.                         CAPITAL EXPENDITURES.  The Loan Parties
shall make any additional investment in fixed assets in any fiscal year in
excess of an aggregate of $250,000.00.
 
SECTION 5.3.                         LEASE EXPENDITURES.  The Loan Parties shall
not incur operating lease expense in any fiscal year in excess of an aggregate
of $1,350,000.00.
 
SECTION 5.4.                         OTHER INDEBTEDNESS.  No Loan Party shall
create, incur, assume or permit to exist any indebtedness or liabilities
resulting from borrowings, loans or advances, whether secured or unsecured,
matured or unmatured, liquidated or unliquidated, joint or several, except (a)
the indebtedness and liabilities of the Loan Parties to Bank, (b) any other
indebtedness or liabilities of the Loan Parties existing as of the Closing Date
and set forth on Schedule 5.4, and (c) unsecured intercompany loans and advances
to the extent permitted by Section 5.7.
 
SECTION 5.5.                         MERGER, CONSOLIDATION, ETC..  No Loan Party
shall form a subsidiary company, merge into or consolidate with any other
entity; or acquire all or substantially all of the assets of any other entity;
provided that so long as no Default or Event of Default exists or would exist as
a result thereof, (a) a subsidiary of Borrower may merge or consolidate with
Borrower or with another subsidiary of Borrower provided Borrower furnishes Bank
with at least thirty (30) days prior written notice thereof and (b) Borrower may
form a subsidiary provided such subsidiary becomes a Loan Party hereunder and
complies with the requirements of Section 4.14.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 5.6.                         GUARANTIES.  No Loan Party shall guarantee
or become liable in any way as surety, endorser (other than as endorser of
negotiable instruments for deposit or collection in the ordinary course of
business), accommodation endorser or otherwise for, nor pledge or hypothecate
any assets of such Loan Party as security for, any liabilities or obligations of
any natural person, corporation, firm, joint venture, partnership, limited
liability company, association, enterprise, trust, or other entity or
organization, or any government or political subdivision or any agency,
department or instrumentality thereof (each a “Person”), except any of the
foregoing in favor of Bank.
 
SECTION 5.7.                         LOANS, ADVANCES, INVESTMENTS.  No Loan
Party shall make any loans or advances to, or investments or acquire any
interest whatsoever in, any Person, nor purchase or hold beneficially any stock
or other securities or evidence of indebtedness of any other Person, except (a)
any of the foregoing existing as of the Closing Date and set forth on Schedule
5.7, (b) mergers and consolidations permitted by Section 5.5, (c) unsecured
loans and advances (including loans and advances made by Borrower to any other
Loan Party with the proceeds of the Line of Credit) from Borrower to any other
Loan Party, provided that (i) each such Loan Party executes and delivers to
Borrower a promissory note (the “Intercompany Notes”) evidencing such loans and
advances payable to the order of Borrower, all in form, scope, and content
acceptable to Bank and (ii) Borrower pledges and assigns the Intercompany Notes
to Bank as security for the payment of the indebtedness of Borrower to Bank
pursuant to the Security Agreement and endorses the Intercompany Notes to the
order of Bank, all in a form and manner satisfactory to Bank, (d) investments in
readily marketable direct obligations of the United States of America or any
agency thereof with maturities of one year or less from the date of acquisition,
(e) investments in fully insured certificates of deposit with maturities of one
year or less from the date of acquisition issued by any commercial bank
operating in the United States of America having capital and surplus in excess
of $50,000,000.00, and (f) investments in commercial paper of a domestic issuer
if at the time of purchase such paper is rated in one of the two highest rating
categories of Standard and Poor’s Corporation or Moody’s Investors Service.
 
SECTION 5.8.                         DIVIDENDS, DISTRIBUTIONS.  No Loan Party
shall declare or pay any dividend or distribution either in cash, stock or any
other property on such Loan Party’s stock now or hereafter outstanding, nor
redeem, retire, repurchase or otherwise acquire any shares of any class of such
Loan Party’s stock now or hereafter outstanding; except that (a) the
subsidiaries of Borrower may pay cash dividends to Borrower and (b) Borrower may
repurchase the common stock of Borrower consistent with existing programs and
practices of Borrower, provided that in each such instance immediately prior to
and after giving effect to any such action no Default or Event of Default
exists.
 
SECTION 5.9.                         PLEDGE OF ASSETS.  No Loan Party shall
mortgage, pledge, grant or permit to exist a security interest in, or lien upon,
all or any portion of such Loan Party’s assets now owned or hereafter acquired,
except any of the foregoing in favor of Bank.
 
SECTION 5.10.                       NATURE OF BUSINESS.  No Loan Party shall
engage in any business materially different from that presently engaged in by
such Loan Party and will not purchase, lease or otherwise acquire any material
assets not related to its business.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 5.11.                       SALE AND SALE/LEASEBACK TRANSACTIONS.  No
Loan Party shall enter into any arrangement, directly or indirectly, with any
other Person whereby such Loan Party shall sell or transfer any real or personal
property, whether now owned or hereafter acquired, and then or thereafter rent
or lease as lessee such property or any part thereof or any other property which
such Loan Party intends to use for substantially the same purpose or purposes as
the property being sold or transferred.
 
SECTION 5.12.                       TRANSACTIONS WITH AFFILIATES.  No Loan Party
shall enter into directly or indirectly, any transaction or group of related
transactions (including, without limitation, the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
affiliate of any Loan Party, except in the ordinary course and pursuant to the
reasonable requirements of such Loan Party’s business and upon fair and
reasonable terms no less favorable to such Loan Party than would be obtainable
in a comparable arm’s-length transaction with a Person not an affiliate of a
Loan Party.
 
SECTION 5.13.                       AMENDMENTS TO ORGANIZATIONAL DOCUMENTS.  No
Loan Party shall amend its organizational documents in any manner.
 
SECTION 5.14.                       DISPOSITION OF ASSETS.  No Loan Party will,
directly or indirectly, sell, assign, transfer, or otherwise dispose of any of
its assets except (a) dispositions of inventory in the ordinary course of
business, (b) dispositions, for fair value, of worn-out and obsolete equipment
not necessary or useful to the conduct of its business, and (c) provided no
Event of Default exists, Borrower may sell its equity interest in, or the assets
set forth on Schedule 5.14 attached hereto for fair and adequate consideration.
 
ARTICLE VI.
EVENTS OF DEFAULT
 
SECTION 6.1.                         The occurrence of any of the following
shall constitute an “Event of Default” under this Agreement:
 
(a)           Any Loan Party shall fail to pay when due any principal or
interest payable under any of the Loan Documents, when due, or any Loan Party
shall fail to pay when due any fees or other amounts (other than principal or
interest) payable under any of the Loan Documents.
 
(b)           Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by any Loan Party or any
other party under, this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.
 
(c)           Any default in the performance of or compliance with any
obligation, agreement or other provision contained in Section 4.9 or in Article
V of this Agreement.
 
(d)           Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this Section 6.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of thirty (30) days from
notification by the Bank.
 
 
14

--------------------------------------------------------------------------------

 
 
(e)           Any default in the payment or performance of any contractual
obligation, or any defined event of default, under the terms of any contract,
instrument or document (other than any of the Loan Documents) pursuant to which
any Loan Party has incurred any debt or other liability to any Person in excess
of $50,000.00, and the acceleration of such obligation has occurred or such
obligation has matured or such obligation in default.
 
(f)           Any Loan Party shall become insolvent, or shall suffer or consent
to or apply for the appointment of a receiver, trustee, custodian or liquidator
of itself or any of its property, or shall generally fail to pay its debts as
they become due, or shall make a general assignment for the benefit of
creditors; any Loan Party shall file a voluntary petition in bankruptcy, or
seeking reorganization, in order to effect a plan or other arrangement with
creditors or any other relief under the Bankruptcy Reform Act, Title 11 of the
United States Code, as amended or recodified from time to time (“Bankruptcy
Code”), or under any state or federal law granting relief to debtors, whether
now or hereafter in effect; or any Loan Party shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or any Loan Party shall be adjudicated a bankrupt, or an order for
relief shall be entered against any Loan Party by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.
 
(g)           The filing of a notice of judgment lien against any Loan Party; or
the proper recording of any abstract of judgment against any Loan Party in any
county in which any Loan Party has an interest in real property; or the service
of a notice of levy and/or of a writ of attachment or execution, or other like
process, against the assets of any Loan Party; or the entry of a judgment
against any Loan Party; or any involuntary petition or proceeding pursuant to
the Bankruptcy Code or any other applicable state or federal law relating to
bankruptcy, reorganization or other relief for debtors is filed or commenced
against any Loan Party and is not dismissed within sixty (60) days.
 
(h)           The dissolution or liquidation of any Loan Party; or any Loan
Party, or any of its directors, stockholders or members, shall take action
seeking to effect the dissolution or liquidation of any Loan Party.
 
(i)           The rendering against any Loan Party of a final arbitration award,
judgment, decree or order (i.e. not subject to appeal) for the payment of money
in excess of $250,000.00 and not covered by insurance and the continuance of the
same being unsatisfied and in effect for any period of forty-five (45)
consecutive days without a stay of execution.
 
(j)           There has occurred any material adverse change in the business or
financial condition of any Loan Party since September 30, 2010.
 
(k)           Any Loan Document entered into by any Loan Party shall cease to be
in full force and effect or shall be declared by a court or other governmental
authority of competent jurisdiction to be void, voidable or unenforceable
against any Loan Party, or the validity or enforceability of such Loan Document
against any Loan Party shall be contested by such Loan Party, or any Loan Party
shall deny that such Loan Party has any further liability or obligation under
such Loan Document.
 
SECTION 6.2.                         REMEDIES.  Upon the occurrence of any Event
of Default: (a) all principal and accrued and unpaid interest outstanding under
each of the Loan Documents, any term thereof to the contrary notwithstanding,
shall at Bank’s option and without notice become immediately due and payable
without presentment, demand, or any notices of any kind, including without
limitation notice of nonperformance, notice of protest, protest, notice of
dishonor, notice of intention to accelerate or notice of acceleration, all of
which are hereby expressly waived by each Loan Party; (b) the obligation, if
any, of Bank to extend any further credit under any of the Loan Documents shall
immediately cease and terminate; and (c) Bank shall have all rights, powers and
remedies available under each of the Loan Documents, or accorded by law,
including without limitation the right to resort to any or all security for any
credit subject hereto and to exercise any or all of the rights of a beneficiary
or secured party pursuant to applicable law.  All rights, powers and remedies of
Bank may be exercised at any time by Bank and from time to time after the
occurrence of an Event of Default, are cumulative and not exclusive, and shall
be in addition to any other rights, powers or remedies provided by law or
equity.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
MISCELLANEOUS
 
SECTION 7.1.                         NO WAIVER.  No delay, failure or
discontinuance of Bank in exercising any right, power or remedy under any of the
Loan Documents shall affect or operate as a waiver of such right, power or
remedy; nor shall any single or partial exercise of any such right, power or
remedy preclude, waive or otherwise affect any other or further exercise thereof
or the exercise of any other right, power or remedy.  Any waiver, permit,
consent or approval of any kind by Bank of any breach of or default under any of
the Loan Documents must be in writing and shall be effective only to the extent
set forth in such writing.
 
SECTION 7.2.                         NOTICES. All notices, requests and demands
which any party is required or may desire to give to any other party under any
provision of this Agreement must be in writing delivered to each party at the
following address:
 
Loan Parties:
Wilhelmina International, Inc.
 
200 Crescent Court
 
Suite 1400
 
Dallas, Texas  75201
 
Attention:  John Murray
   
Bank:
Amegy Bank National Association
 
2501 N. Harwood
 
Suite 1600
 
Dallas, Texas 75201
 
Attention:  Monica Alexander

 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.
 
SECTION 7.3.                         COSTS, EXPENSES AND ATTORNEYS’
FEES.  Borrower shall pay to Bank, immediately upon demand, the full amount of
all payments, advances, charges, costs and expenses, including reasonable
attorneys’ fees, expended or incurred by Bank in connection with (a) collateral
examinations and other due diligence undertaken by Bank with respect to the Loan
Parties and the Collateral, (b) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank’s continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (c) the enforcement of Bank’s rights against any Loan Party with
respect to the Collateral or pursuant to any Loan Document or the transactions
evidenced thereby and/or the collection of any amounts which become due to Bank
under any of the Loan Documents, and (d) the prosecution or defense of any
action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by Bank or any other Person) relating to any Loan Party or any other Person.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 7.4.                         INDEMNITY.  In addition to the payment of
expenses pursuant to Section 7.3, Borrower shall indemnify, defend and hold
harmless Bank, and any of its participants, parent corporations, subsidiary
corporations, affiliated corporations, successor corporations, and all present
and future officers, directors, employees, attorneys and agents of the foregoing
(“Indemnitees”) from and against any of the following (collectively,
“Indemnified Liabilities”):
 
(a)           any and all transfer taxes, documentary taxes, assessments or
charges made by any governmental authority by reason of the execution and
delivery of the Loan Documents or the making of any loans or advances hereunder;
 
(b)           any claims, loss or damage to which any Indemnitee may be
subjected if any representation or warranty contained in any Loan Document
proves to be incorrect in any respect or as a result of any violation of the
covenant contained in any Loan Document; and
 
(c)           any and all other liabilities, losses, damages, penalties,
judgments, suits, claims, costs and expenses of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel) in connection with
the foregoing and any other investigative, administrative or judicial
proceedings, whether or not such Indemnitee shall be designated a party thereto,
which may be imposed on, incurred by or asserted against any such Indemnitee, in
any manner related to or arising out of or in connection with the making of any
loans or advances hereunder or the use or intended use of the proceeds of such
loans or advances. Notwithstanding the foregoing, Borrower shall not be
obligated to indemnify any Indemnitee for any Indemnified Liability caused by
the gross negligence or willful misconduct of such Indemnitee.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
Borrower, or counsel designated by Borrower and reasonably satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at Borrower’s sole costs and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Loan Parties shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  Borrower’s obligations
under this Section 7.4 shall survive the termination of this Agreement and the
discharge of the Loan Parties’ or Borrower’s other obligations hereunder.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 7.5.                         SUCCESSORS, ASSIGNMENT, PARTICIPANTS.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that no Loan Party may assign or transfer or delegate
any of its interests or rights or obligations hereunder or under any other Loan
Document without Bank’s prior written consent.
 
Bank reserves the right to sell, assign, transfer, negotiate, grant or sell to
one more banks or entities (“Participants”) participating interests in any
loans, advances or other extensions of credit hereunder, any promissory note
held by Bank, or any other interest of Bank under the Loan Documents.  In the
event of any such sale by Bank of participating interests to a third party,
Bank’s obligations under the Loan Documents shall remain unchanged, Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, Bank shall remain the owner of its loans, advances or other
extensions of credit and the holder of any promissory note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by Borrower under this Agreement shall be determined as if Bank had not sold
such participating interests, and the Loan Parties shall continue to deal solely
and directly with Bank in connection with Bank’s rights and obligations under
the Loan Documents.
 
In connection with any sale, assignment, transfer, negotiation, grant or sale of
any participating interests, Bank may disclose all documents and information
which Bank now has or may hereafter acquire relating to any credit subject
hereto, any Loan Party or its business, any guarantor hereunder or the business
of such guarantor, or any collateral required hereunder.
 
SECTION 7.6.                         AMENDMENT.  This Agreement may be amended
or modified only in writing signed by each party hereto.
 
SECTION 7.7.                         NO THIRD PARTY BENEFICIARIES.  This
Agreement is made and entered into for the sole protection and benefit of the
parties hereto and their respective permitted successors and assigns, and no
other Person shall be a third party beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any
other of the Loan Documents to which it is not a party.
 
SECTION 7.8.                         TIME.  Time is of the essence of each and
every provision of this Agreement and each other of the Loan Documents.
 
SECTION 7.9.                         SEVERABILITY OF PROVISIONS.  If any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or any
remaining provisions of this Agreement.
 
SECTION 7.10.                       COUNTERPARTS.  This Agreement may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement.
 
SECTION 7.11.                       GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 7.12.                       SAVINGS CLAUSE.  It is the intention of the
parties to comply strictly with applicable usury laws.  Accordingly,
notwithstanding any provision to the contrary in the Loan Documents, in no event
shall any of the Loan Documents require the payment or permit the payment,
taking, reserving, receiving, collection or charging of any sums constituting
interest under applicable laws that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the “Maximum
Rate”).  If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection with any of the Loan Documents, or in
any communication by Bank or any other Person to any Loan Party or any other
Person, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under the Loan Documents shall exceed the Maximum
Rate, then in such event it is agreed that: (a) the provisions of this Section
shall govern and control; (b) no Loan Party nor any other Person now or
hereafter liable for the payment of any of the Loan Documents shall be obligated
to pay the amount of such interest to the extent it is in excess of the Maximum
Rate; (c) any such excess interest which is or has been received by Bank,
notwithstanding this Section, shall be credited against the then unpaid
principal balance hereof or thereof, or if any of the Loan Documents has been or
would be paid in full by such credit, refunded to Borrower; and (d) the
provisions of each of the Loan Documents, and any other communication to
Borrower or the Loan Parties shall immediately be deemed reformed and such
excess interest reduced, without the necessity of executing any other document,
to the Maximum Rate. The right to accelerate the maturity of the Loan Documents
does not include the right to accelerate, collect or charge unearned interest,
but only such interest that has otherwise accrued as of the date of
acceleration. Without limiting the foregoing, all calculations of the rate of
interest contracted for, charged, taken, reserved or received in connection with
any of the Loan Documents which are made for the purpose of determining whether
such rate exceeds the Maximum Rate shall be made to the extent permitted by
applicable laws by amortizing, prorating, allocating and spreading during the
period of the full term of such Loan Documents, including all prior and
subsequent renewals and extensions hereof or thereof, all interest at any time
contracted for, charged, taken, reserved or received by Bank. The terms of this
paragraph shall be deemed to be incorporated into each of the other Loan
Documents.
 
To the extent that either Chapter 303 or 306, or both, of the Texas Finance Code
apply in determining the Maximum Rate, Bank hereby elects to determine the
applicable rate ceiling by using the weekly ceiling from time to time in effect,
subject to Bank’s right subsequently to change such method in accordance with
applicable law, as the same may be amended or modified from time to time.
 
SECTION 7.13.                       RIGHT OF SETOFF; DEPOSIT ACCOUNTS.  Upon the
occurrence and during the continuance of an Event of Default, (a) Borrower
hereby authorizes Bank, at any time and from time to time, without notice, which
is hereby expressly waived by Borrower, and whether or not Bank shall have
declared any credit subject hereto to be due and payable in accordance with the
terms hereof, to set off against, and to appropriate and apply to the payment
of, Borrower’s obligations and liabilities under the Loan Documents (whether
matured or unmatured, fixed or contingent, liquidated or unliquidated), any and
all amounts owing by Bank to Borrower (whether payable in U.S. dollars or any
other currency, whether matured or unmatured, and in the case of deposits,
whether general or special (except trust and escrow accounts), time or demand
and however evidenced), and (b) pending any such action, to the extent
necessary, to hold such amounts as collateral to secure such obligations and
liabilities and to return as unpaid for insufficient funds any and all checks
and other items drawn against any deposits so held as Bank, in its sole
discretion, may elect.  Borrower hereby grants to Bank a security interest in
all deposits and accounts maintained with Bank and with any other financial
institution to secure the payment of all obligations and liabilities of Borrower
to Bank under the Loan Documents.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 7.14.                       BUSINESS PURPOSE.  Borrower represents and
warrants that each credit subject hereto is for a business, commercial,
investment, agricultural or other similar purpose and not primarily for a
personal, family or household use.
 
SECTION 7.15.                       ARBITRATION.
 
(a)           If a claim, dispute, or controversy arises between the parties
with respect to this Agreement, related agreements, or any other agreement or
business relationship between any of the parties whether or not related to the
subject matter of this Agreement (all of the foregoing, a “Dispute”), and only
if a jury trial waiver is not permitted by applicable law or ruling by a court,
any party may require that the Dispute be resolved by binding arbitration before
a single arbitrator at the request of any party.  By agreeing to arbitrate a
Dispute, each party gives up any right that party may have to a jury trial, as
well as other rights that party would have in court that are not available or
are more limited in arbitration, such as the rights to discovery and to appeal.
 
(b)           Arbitration shall be commenced by filing a petition with, and in
accordance with the applicable arbitration rules of, JAMS or National
Arbitration Forum (“Administrator”) as selected by the initiating party.  If the
parties agree, arbitration may be commenced by appointment of a licensed
attorney who is selected by the parties and who agrees to conduct the
arbitration without an Administrator.  Disputes include matters (i) relating to
a deposit account, application for or denial of credit, enforcement of any of
the obligations we have to each other, compliance with applicable laws and/or
regulations, performance or services provided under any agreement by any party,
(ii) based on or arising from an alleged tort, or (iii) involving either of our
employees, agents, affiliates, or assigns of a party. However, Disputes do not
include the validity, enforceability, meaning, or scope of this arbitration
provision and such matters may be determined only by a court. If a third party
is a party to a Dispute, we each will consent to including the third party in
the arbitration proceeding for resolving the Dispute with the third
party.  Venue for the arbitration proceeding shall be at a location determined
by mutual agreement of the parties or, if no agreement, in the city and state
where lender or bank is headquartered.
 
(c)           After entry of an Arbitration Order, the non-moving party shall
commence arbitration.  The moving party shall, at its discretion, also be
entitled to commence arbitration but is under no obligation to do so, and the
moving party shall not in any way be adversely prejudiced by electing not to
commence arbitration.  The arbitrator: (i) will hear and rule on appropriate
dispositive motions for judgment on the pleadings, for failure to state a claim,
or for full or partial summary judgment; (ii) will render a decision and any
award applying applicable law; (iii) will give effect to any limitations period
in determining any Dispute or defense; (iv) shall enforce the doctrines of
compulsory counterclaim, res judicata, and collateral estoppel, if applicable;
(v) with regard to motions and the arbitration hearing, shall apply rules of
evidence governing civil cases; and (vi) will apply the law of the state
specified in the agreement giving rise to the Dispute.  Filing of a petition for
arbitration shall not prevent any party from (i) seeking and obtaining from a
court of competent jurisdiction (notwithstanding ongoing arbitration)
provisional or ancillary remedies including but not limited to injunctive
relief, property preservation orders, foreclosure, eviction, attachment,
replevin, garnishment, and/or the appointment of a receiver, (ii) pursuing
non-judicial foreclosure, or (iii) availing itself of any self-help remedies
such as setoff and repossession.  The exercise of such rights shall not
constitute a waiver of the right to submit any Dispute to arbitration.
 
(d)           Judgment upon an arbitration award may be entered in any court
having jurisdiction except that, if the arbitration award exceeds $4,000,000,
any party shall be entitled to a de novo appeal of the award before a panel of
three arbitrators.  To allow for such appeal, if the award (including
Administrator, arbitrator, and attorney’s fees and costs) exceeds $4,000,000,
the arbitrator will issue a written, reasoned decision supporting the award,
including a statement of authority and its application to the Dispute.  A
request for de novo appeal must be filed with the arbitrator within 30 days
following the date of the arbitration award; if such a request is not made
within that time period, the arbitration decision shall become final and
binding.  On appeal, the arbitrators shall review the award de novo, meaning
that they shall reach their own findings of fact and conclusions of law rather
than deferring in any manner to the original arbitrator.  Appeal of an
arbitration award shall be pursuant to the rules of the Administrator or, if the
Administrator has no such rules, then the JAMS arbitration appellate rules shall
apply.
 
(e)           Arbitration under this provision concerns a transaction involving
interstate commerce and shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.  This arbitration provision shall survive any termination,
amendment, or expiration of this Agreement.  If the terms of this provision vary
from the Administrator’s rules, this arbitration provision shall control.
 
(f)           CLASS ACTION WAIVER.  EACH PARTY WAIVES THE RIGHT TO LITIGATE IN
COURT OR ARBITRATE ANY CLAIM OR DISPUTE AS A CLASS ACTION, EITHER AS A MEMBER OF
A CLASS OR AS A REPRESENTATIVE, OR TO ACT AS A PRIVATE ATTORNEY GENERAL.
 
(g)           RELIANCE.  Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.
 


 
NOTICE: THIS DOCUMENT AND ALL OTHER DOCUMENTS RELATING TO THE INDEBTEDNESS
CONSTITUTE A WRITTEN LOAN AGREEMENT WHICH REPRESENTS THE FINAL AGREEMENT BETWEEN
AND AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES RELATING TO THE INDEBTEDNESS OR ANY OTHER SUBJECT MATTER HEREOF.
 
[Remainder of Page Intentionally Left Blank]
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 

 
WILHELMINA INTERNATIONAL, INC., a Delaware corporation
         
By:
/s/ John Murray
   
Name:
John Murray
   
Title:
Chief Financial Officer






 
AMEGY BANK NATIONAL ASSOCIATION
         
By:
/s/ Monica M. Alexander
   
Name:
Monica M. Alexander
   
Title:
Senior Vice President



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Borrowing Base Certificate




(see attached)
 
 
 

--------------------------------------------------------------------------------

 


BORROWING BASE CERTIFICATE




Date: , _______________ 20__ (the “Certificate Date”)
 
Amegy Bank National Association
2501 N. Harwood, Suite 1600
Dallas TX  75201
Attention:  Monica M. Alexander, Senior Vice President
 
To Whom It May Concern:
 
Reference is made to that certain Credit Agreement dated as of February __, 2011
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) by and between Wilhelmina International, Inc. (“Borrower”) and Amegy
Bank National Association (“Bank”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement.
 
This Borrowing Base Certificate (this “Certificate”) is prepared, and is based
upon information accurate, as of the Certificate Date, and is provided in
accordance with [Section 3.1(b)(v) or Section 4.3(c)] of the Credit Agreement.
 
Borrower hereby certifies, represents and warrants to Bank as follows:
 
1.           all information contained herein is true, correct and complete as
of the Certificate Date; and
 
2.           the calculation of the Borrowing Base Amount as of the Certificate
Date is as follows:
 
A.
Borrowing Base Amount
 
 
 
(i)          Maximum Line Amount
$500,000.00
 
 
(ii)         Eligible Accounts Receivable Advance Rate
80%
 
 
(iii)        Eligible Accounts Receivable (see Schedule 1):
$__________
 
 
(iv)       Eligible Account Receivable Component – LineA(ii) multiplied by Line
A(iii)
$__________
 
B.
Outstanding principal amount of advances, loans or other extensions of credit:
$__________
 
C.
TOTAL AVAILABILITY
 
Line A(iv) minus Line B
 
 
$__________
 

 
 
 
 

--------------------------------------------------------------------------------

 
Borrower has signed this Borrowing Base Certificate as of the day and year first
above written.
 

 
WILHELMINA INTERNATIONAL, INC., a Delaware corporation
         
By:
 
   
Name:
John Murray
   
Title:
Chief Financial Officer



 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
CALCULATION OF ELIGIBLE ACCOUNTS RECEIVABLE
 
1.
Trade accounts payable in the ordinary course of Borrowers' business:
 
 
$______________
2.
Minus the sum of the following ineligible accounts (to be determined with
respect to the accounts of each Borrower and then added to determine the
aggregate amount for all Borrowers):
 
     
(i)
such accounts as to which payment is not absolute or is contingent:
 
 
$___________
 
   
(ii)
such accounts which are unpaid more than 90 days past the initial invoice date
therefor:
 
 
$___________
 
   
(iii)
that portion of such accounts for which there exists any right of setoff,
defense or discount (except regular discounts allowed in the ordinary course of
business to promote prompt payment) or for which any defense or counterclaim has
been asserted:
 
 
 
 
$___________
 
   
(iv)
such accounts which represent an obligation of any state or municipal government
or of the United States government or any political subdivision thereof
 
 
 
$___________
 
   
(v)
such accounts which represent an obligation of an account debtor located in a
foreign country:
 
 
$___________
 
   
(vi)
such accounts which arise from the sale or lease to or performance of services
for, or represents an obligation of, an employee, affiliate, partner, member,
parent or subsidiary of any Borrower.
 
 
 
$___________
 
   
(vii)
that portion of such accounts which represents interim or progress billings or
retention rights on the part of the account debtor:
 
 
 
$___________
 
   
(viii)
such accounts which represent an obligation of any account debtor when twenty
percent (20%) or more of a Borrower’s accounts from such account debtor are not
eligible pursuant to clause (ii) above:
 
 
 
 
$___________
   
(ix)
[that portion of such accounts from an account debtor which represents the
amount by which Borrower’s total accounts from said account debtor exceeds
___________ percent (____%) of Borrower’s total accounts:]
 
and
 
 
 
 
$___________
   
(x):
such accounts deemed ineligible by Bank when Bank, in its sole discretion, deems
the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory
 
 
 
$___________
     
Subtotal:
 
 
$______________
3.
Total amount of Eligible Accounts Receivable (item 1 minus item 2):
 
$______________
 


